Citation Nr: 1620646	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-42 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for polyarticular gout from December 23, 2005 to May 6, 2007. 
 
2.  Entitlement to a rating in excess of 10 percent for polyarticular gout beginning February 27, 2010 to August 10, 2013 to include whether the reduction from 20 percent to 10 percent effective February 27, 2010 to August 10, 2013 was proper.
 
3.  Entitlement to a rating in excess of 60 percent for polyarticular gout as of August 10, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980; from October 1981 to June 1997; and from May 2007 to February 2010.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2013 and August 2014, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  

During the pendency of the appeal, the RO discontinued a 20 percent rating assigned from May 6, 2007 to February 27, 2010 as the Veteran was on active duty and received pay for active duty service.  38 C.F.R. § 3.654 (2015).   Following discharge from active duty, the RO in May 2010 reinstated the Veteran's 20 percent rating.  In May 2012, and via a rating code sheet, the RO assigned a 10 percent rating for the disorder retroactively to February 27, 2010.  The RO subsequently increased the rating to 60 percent disabling, effective August 10, 2013.  As these are not the highest ratings available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).  The issues have been characterized on the title page to reflect these periods.

The issue of entitlement to a rating in excess of 60 percent for polyarticular gout beginning August 10, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From December 23, 2005 to May 6, 2007, the Veteran's service-connected polyarticular gout was not been productive of 3 or more incapacitating exacerbations a year, nor of chronic joint limitation of motion or ankylosis at any time during this appeals period; and there is no objective examination finding of symptom combinations productive of definite impairment of health at any time during this appeals period.

2.  In assigning a 10 percent evaluation for the polyarticular gout effective February 27, 2010, the RO effectuated a reduction of the reinstated 20 percent evaluation; the reduction was not accomplished through the required issuance of a rating decision detailing the reasons for the reduction. 

3.  From February 27, 2010 to August 10, 2013, the Veteran's service-connected polyarticular gout was not productive of 3 or more incapacitating exacerbations a year, nor of chronic joint limitation of motion or ankylosis at any time during this appeals period; and there is no objective examination finding of symptom combinations productive of definite impairment of health at any time during this appeals period.


CONCLUSIONS OF LAW

1.  From December 23, 2005 to May 6, 2007, the criteria for a rating in excess of 20 percent for polyarticular gout were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002 (2015).

2.  The criteria for restoration of a 20 percent rating for polyarticular gout from February 27, 2010 to August 10, 2013, have been met.  38 U.S.C.A. §§ 1155, 5104, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5017, 5002 (2015).

3.  From February 27, 2010 to August 10, 2013, the criteria for a rating in excess of 20 percent for polyarticular gout were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5017, 5002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a January 2006 and December 2008 correspondences.  However, the Board, as will be discussed below finds that the Veteran did not receive 38 U.S.C.A. § 5104 compliant notice with regards to a retroactive rating reduction for his polyarticular gout from February 27, 2010 to August 10, 2013, which therefore causes the reduction to be improper and a 20 percent rating to be restored.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In accordance with the August 2014 remand directives, the Appeal Management Center (AMC) requested information from the Veteran regarding private treatment records and VA treatment records.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008

The Veteran is service connected for polyarticular gout under 38 C.F.R. § 4.71a, Diagnostic Code 5017-5002.  Under Diagnostic Code 5017, gout is rated under the criteria for rheumatoid arthritis.  Pursuant to the provisions of Diagnostic Code 5002, rheumatoid arthritis warrants a 100 percent disability evaluation when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2015).

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2015).

A January 2005 Dewitt Army Community Hospital treatment record shows that the Veteran was diagnosed with an onset of an acute gouty flare.  The Veteran was noted to have pain in his fingers and wrist.  

A February 2006 VA examination report shows that the Veteran's ankles and lumbar spine were evaluated.  The examiner noted that the Veteran had a previous fracture of the left ankle and was also diagnosed with migratory polyarthritis.  Weakness, stiffness, and pain were reported.  The Veteran reported no incapacitation.  No functional impairment or lost time from work was noted.  The Veteran was also noted to have a back strain that onset in 1977.  No incapacitation or functional impairment were reported although the Veteran reported missing three days per month due to pain.  Physical examination of the Veteran showed that he was evaluated with normal ankles.  No fatigue weakness, redness, or abnormal movement was noted.  The Veteran was assessed with normal range of motion results with no loss of motion after repetitive use.  Additionally the examiner reported that the Veteran showed no pain, fatigue, weakness, lack of endurance, or incoordination after repetitive movements.  The Veteran did report left ankle pain with tenderness that was diagnosed as status post fracture of the left ankle.  With regards to the Veteran thoracolumbar spine, the Veteran showed normal range of motion results with no loss of movement after repetitive use.  No pain, fatigue, weakness, lack of endurance, or incoordination after repetitive movements.  The Veteran did report low back pain which was diagnosed as a chronic back strain.  There were no reports or diagnoses of gout causing any chronic residuals.  X-rays of the left ankle and lumbar spine were noted as normal.  

An October 2006 VA treatment record shows that the Veteran was assessed with a polyarticular attack of the knees, ankles, and right third finger.  

A November 2006 VA radiology report shows X-rays of the Veteran's hands noted degenerative changes suggestive of osteoarthritis.  X-rays of the Veterans feet were noted to show osteoarthritis of the left metatarsophalangeal joint.   

A December 2006 VA treatment record shows that the Veteran was treated for a recalcitrant gout attack to elevated uric acid levels.  

A December 2007 VA examination report shows that the Veteran was assessed with polyarticular arthritis.  The Veteran reported pain in the ankles, toes, wrist, fingers, knees, and elbows.  The Veteran also reported symptoms of stiffness, swelling, heat, redness, and giving way.  No lack of endurance, locking, fatigability, or dislocation were reported.  The Veteran reported that the pain occurred one time per month and lasted three days.  X-rays of the bilateral wrist, bilateral elbows, and bilateral hands were noted to be within normal limits.  X-rays of the right knee reveled mild degenerative joint disease.  Left knee x-rays were within normal limits.  X-rays of the bilateral ankles showed mild degenerative joint disease.  X-rays of the right foot showed pes planus and mild degenerative joint disease of the right great toe joint.  X-rays of the left foot showed pes planus.  After a physical examination and a review of x-rays of the knees, ankles, wrists, hands/fingers, and elbows, the examiner reported that the Veteran had degenerative changes rather than gout changes on x-rays, and that the examination findings and x-ray findings were due to other processes and not gout.  The examiner noted that the Veteran's gout had no effect on his daily activities between flare ups but were significantly affected during flare ups.  

An October 2008 VA treatment record shows that the Veteran was treated for a gout flare up affecting his right knee.  

A September 2008 VA treatment record shows that the Veteran was treated for a gout flare up affecting his right third metacarpophalangeal joint.  

A March 2010 VA examination report shows that the Veteran's posture was within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing, weakness, atrophy, tenderness, heat, redness, instability, or signs of a deformity.  Active motion of the metatarsophalangeal joint of the great toes were noted bilaterally.  The examiner reported that the Veteran did not have functional limitations standing or walking.  

A May 2012 VA treatment record shows that the Veteran was treated for an acute flare up of gout affecting his knee.  

An April 2013 VA treatment record shows that the Veteran was admitted to the emergency room with a clinical impression of a gout attack affecting both of his hands.  

Increased Rating- December 23, 2005 to May 6, 2007

After a review of the evidence of record the Board finds that a rating in excess of 20 percent for the rating period of December 23, 2005 to May 6, 2007, is not warranted for the Veteran's service connected polyarticular gout.  The Board notes that at no time during the specified rating period was the Veteran's gout reported to cause symptom combination productive of definite impairment of health objectively supported by examination finding or incapacitating exacerbation occurring 3 or more times per year.  The Board notes that at the most, the Veteran was assessed as having two exacerbations within a one year time span which occurred in October 2006 and December 2006.  Thus, the evidence of record does not more nearly approximate a rating in excess of 20 percent for this rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5017-5002 (2015).  

With regards to whether a rating in excess of 20 percent would be warranted on the basis of chronic residuals, the Board finds that the preponderance of the evidence is against granting a higher rating.  Here, the Board notes that the Veteran was not diagnosed with any chronic residuals due to gout affecting the spine, bilateral knees, bilateral ankles, bilateral feet, bilateral elbows, bilateral wrist, or bilateral hands/fingers.  While the Veteran was assessed with pain and some limitation of range of motion affecting all of these joints, the December 2007 VA examiner specifically opined that these effects were due to degenerative changes and not related to the Veteran's service connected gout.  Therefore, the Board finds that a rating for chronic residuals under Diagnostic Code 5002 is not applicable as the finding of limited and painful motion of the Veteran's joints have specifically been diagnosed as not related to gout, and a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5017-5002 (2015).  

Accordingly, the preponderance of the evidence is against the Veteran's claim and a rating in excess of 20 percent for polyarticular gout from December 23, 2005 to May 6, 2007 is denied.  38 C.F.R. § 3.120 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1991)

Reduction

The Veteran was granted service connection for polyarticular gout and assigned a 20 percent rating in a December 2005 rating decision and has been assigned an effective date of December 23, 2005.  In an April 2008 letter, the RO notified the Veteran that his disability compensation payments would cease, as he had returned to active duty.  The RO's letter notified the Veteran of his rights for a personal hearing and to submit additional evidence.  The Veteran separated from service on February 26, 2010.  In a May 2010 letter, the RO informed the Veteran that his award of benefits had been reinstated.  He was informed that his monthly benefits would be $541 and that he was being paid as a single Veteran with no dependents.  The Board points out that for 2010, a $541 monthly payment for a Veteran with no dependents corresponded to a 40 percent evaluation, which establishes that the RO reinstituted the 20 percent rating for the gout.  In a May 2012 rating code sheet, the Veteran's service connected polyarticular gout was retroactively rated at 10 percent and effective February 27, 2010, the day after the Veteran was separated from service.  The RO did not issue any rating decision to the Veteran along with the May 2012 code sheet, and the Veteran was first notified about the decision to reduce his disability rating in a September 2013 supplemental statement of the case, which did not provide any reason or basis for why the Veteran's rating was reduced.   

The Board assumes the RO intended to use the provisions of 38 C.F.R. § 3.654(b)(2) to justify the assigned 10 percent rating for polyarticular gout.  That regulation provides that where a Veteran returns to active duty and then returns, the rating to be assigned a disorder upon return is based on what the evidence then shows.  In other words, under the regulation, the Veteran is issued a new rating for a disorder, and that does not constitute a reduction.

In this case, however, the RO clearly reinstated the 20 percent rating in May 2010.  Two years later, the RO apparently decided that the rating should have been 10 percent.  After the passage of so much time, the provisions of 38 C.F.R. § 3.654(b)(2) are clearly no longer for application, and the matter become one of a reduction.

While the Veteran was issued a code sheet, the Veteran was not issued a rating decision notifying him that his rating was not being reduced retroactively from 20 percent to 10 percent nor was the reduction discussed in the September 2013 supplemental statement of the case.  A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2014).  Here as the Veteran received no notice or rating concerning the reduction, the reduction was improper.  

When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void.  Greyzck v. West, 12 Vet. App. 288 (1999).  Further, while the law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

As the proper notice was not provided, the Board finds that the May 2012 code sheet reducing the Veteran's polyarticular gout rating from 20 percent to 10 percent from February 27, 2010 to August 10, 2013, was improper.  Accordingly, restoration of the 20 percent disability rating from February 27, 2010 to August 10, 2013, is warranted.







Increased Rating- February 27, 2010 to August 10, 2013

As noted above the Board has restored the Veteran 20 percent rating from February 27, 2010 to August 10, 2013.  Therefore, the Board will address whether the Veteran is entitled to a rating in excess of 20 percent for this rating period.  After a review of the evidence of record the Board finds that a rating in excess of 20 percent from February 27, 2010 to August 10, 2013, is not warranted for the Veteran's service connected polyarticular gout.  The Board notes that at no time during the specified rating period was the Veteran's gout reported to cause symptom combination productive of definite impairment of health objectively supported by examination finding or incapacitating exacerbation occurring 3 or more times per year.  The Board notes that at the most, the Veteran was assessed as having two exacerbations within a one year time span which occurred in May 2012 and April 2013.  Thus, the evidence of record does not more nearly approximate a rating in excess of 20 percent for this rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5017-5002 (2015).  

With regards to whether a rating in excess of 20 percent would be warranted on the basis of chronic residual of gout, the Board finds that the preponderance of the evidence is against granting a higher rating.  Here, the Board notes that the Veteran was not diagnosed with any chronic residuals due to gout affecting the spine, bilateral knees, bilateral ankles, bilateral feet, bilateral elbows, bilateral wrist, or bilateral hands/fingers.  The March 2010 VA examination report shows that no reports of residuals were noted by Veteran or the examiner from the polyarticular gout.  Examination of the feet did not reveal any signs of abnormal weight bearing, weakness, atrophy, tenderness, heat, redness, instability, or signs of a deformity.  Active motion was of the metatarsophalangeal joint of the great toes were noted bilaterally.  The examiner reported that the Veteran did not have functional limitation of standing or walking.  Therefore, the Board finds that a rating for chronic residuals under Diagnostic Code 5002 is not applicable and a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5017-2002 (2015).  

Accordingly, the preponderance of the evidence is against the Veteran's claim and a rating in excess of 20 percent for polyarticular gout from February 27, 2010 to August 10, 2013 is denied.  38 C.F.R. § 3.102 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1991)

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Moreover he is not competent to determine when the symptoms of his polyarticular gout flare ups cause chronic residuals or exacerbations.  Such a diagnosis and treatment prescription requires medical training and specialized medical experience which the Veteran has not shown he possesses.  Moreover, competent evidence concerning the nature and extent of the Veteran's polyarticular gout has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which the disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim. 

The Board finds that the Veteran's increased rating claim must be denied.  The preponderance of the evidence is against a finding that the Veteran's polyarticular gout has caused chronic residuals, as that term is defined in the applicable regulation, at any time during the rating period, or that the condition has caused definite impairment of health objectively supporting by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Accordingly, the Board concludes that his symptoms more closely approximate the criteria for the currently assigned 20 percent rating.  In reaching that conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected polyarticular gout is contemplated by the schedular criteria of the rating currently assigned.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for polyarticular gout that is not already accounted for in the rating criteria.  There is nothing unusual or exceptional about the symptoms he has due to this or any other service-connected disability.  Additionally, none of the medical evidence reflects that the Veteran's polyarticular gout interferes with his work or his daily functioning than that already considered with the rating criteria.  Therefore, there is no evidence of a marked interference with his ability to become employed beyond that contemplated by the currently assigned rating.  Accordingly, the Board finds that referral of this case for extra-schedular consideration is not in order.  Further, based on the evidence of record, including the VA examination reports, the Board finds that there is nothing to suggest that the Veteran's polyarticular gout interferes with his ability to maintain substantial gainful employment as the Veteran had not provided any evidence of such an affect.  Therefore,  the Board finds that the matter of a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 20 percent for polyarticular gout from December 23, 2005 to May 6, 2007 is denied.

Entitlement to restoration of a 20 percent rating for polyarticular gout from February 27, 2010 to August 10, 2013 is granted. 

Entitlement to a rating in excess of 20 percent for polyarticular gout from February 27, 2010 to August 10, 2013 is denied.


REMAND

The Board notes that the Veteran has been diagnosed with two non-service-connected arthritis conditions, rheumatoid and degenerative arthritis.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

An August 2013 VA non-degenerative arthritis examination report shows that the Veteran was diagnosed with gout and rheumatoid arthritis.  The examiner reported that the Veteran had pain and limitation of motion affecting the thoracolumbar spine, bilateral elbows, bilateral knees, bilateral ankles, bilateral wrist, and bilateral hands/fingers, due to the arthritis condition.  However, the examiner did not specify whether the limitation of motion was due to the Veteran's service connected polyarticular gout or the non-service connected rheumatoid arthritis.  

Therefore, on remand, the Veteran should be provided with an examination in order to address all manifestations of the Veteran's service-connected polyarticular gout, and to distinguish the symptoms that the Veteran suffers as a result of rheumatoid and degenerative arthritis that he also has been diagnosed with.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a rheumatologist, or a medical doctor if a rheumatologist is not available to address the nature and severity of his service-connected polyarticular gout. The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should provide the following:

a) The examiner should describe all of the symptoms that the Veteran experiences as the polyarticular gout to include flare ups, exacerbations, and incapacitating exacerbations. 

b) The examiner should specifically address whether the Veteran's polyarticular gout results in chronic residuals affecting his joints causing limitation of motion, swelling, muscle spasms, or painful motion, when the gout is not an active process.   

c) The examiner should specifically address whether any limitation of motion of the joints is caused by chronic residuals of the polyarticular gout or are due to the Veteran's other diagnosed arthritic conditions (rheumatoid and degenerative).

 d) With respect to clinical findings, the examiner should distinguish symptoms of the Veteran's service-connected polyarticular gout from that of any nonservice-connected arthritis (rheumatoid and degenerative).  In this regard, the Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected polyarticular gout.  Mittleider v. West, 11 Vet. App. 181 (1998).

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


